Citation Nr: 1518024	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  94-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 50 percent from February 22, 2000, forward, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected migraine headaches.

3.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected disabilities.

4.  Entitlement to service connection for a heart disorder (claimed as irregular heartbeat and chest pain) as secondary to service-connected disabilities.

5.  Entitlement to service connection for hypertension as secondary to service-connected disabilities.

6.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities (TDIU) for the appeal period prior to January 5, 2010. 

7.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

8.  Entitlement to specially adaptive housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1998, September 2010, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Muskogee, Oklahoma, respectively.  Jurisdiction over this claim is currently with the RO in Muskogee, Oklahoma.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

Historically, in February 1998, the Veteran filed a claim seeking a TDIU.  In a September 1998 rating decision, a TDIU was denied, as well as the concomitant increased rating claim for PTSD.  The Veteran appealed that decision to the Board.  The Veteran, attended a Board Videoconference hearing in April 2002, which was conducted by a Board Member (now called a Veterans Law Judge) who is no longer employed by the Board.  In December 2002, the Board remanded these issues on appeal for further development.

In a May 2005 rating decision, service connection for dysthymic disorder/depressive disorder was denied.  The Veteran appealed that decision to the Board.  

Following the May 2005 rating decision, the Veteran requested another Board hearing.  The Veteran then testified from the RO in Muskogee, Oklahoma, at a Travel Board hearing in October 2007 before the undersigned Veterans Law Judge.  Copies of the transcripts of the referenced hearings are included in the Veteran's file in VBMS.

In an April 18, 2008 decision, in pertinent part, the Board granted a rating for PTSD of 30 percent for the period prior to February 22, 2000, and 50 percent for the period from February 22, 2000; denied service connection for dysthymic disorder/depressive disorder; and denied a TDIU.

The Veteran appealed the April 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court vacated the Board's April 2008 decision as to each issue, and remanded the case to the Board.

The Court vacated the Board's decision in its entirety, including as to the grants of increased ratings for PTSD; however, the Board notes that the RO has already implemented the Board's grant of increased ratings for PTSD.  The Court is statutorily prohibited from reversing the Board's favorable findings under 38 U.S.C.A. § 7261 (a)(4) (West 2002).  Consequently, the Board will not disturb the grant of higher ratings for PTSD, and has characterized the PTSD issue accordingly.

As to the issue of entitlement to a TDIU, the record reflects that, in a February 2010 rating action, the RO granted TDIU, but only effective from January 5, 2010.  The matter of entitlement to a TDIU for the period prior to January 5, 2010 remains on appeal.

In a March 2011 decision, the Board granted service connection for dysthymic disorder.  In a separate March 2011 decision, the Board remanded the issues of an increased rating for PTSD and a TDIU prior to January 5, 2010 for additional development.  

In May 2013, in pertinent part, the Board denied the appeal for an increased disability rating for PTSD in excess of 30 percent prior to February 22, 2000, and in excess of 50 percent from February 22, 2000.  The Veteran appealed the Board's decision denying an increased rating for PTSD in excess of 50 percent from February 22, 2000 to the Court.  The Veteran did not appeal the portion of the May 2013 decision that denied an increased disability rating for PTSD in excess of 30 percent prior to February 22, 2000.  As such, that portion of the issue is abandoned and is not in appellate status.  In a July 2013 memorandum decision, the Court vacated the portion of the May 2013 Board decision that denied an increased rating for PTSD in excess of 50 percent from February 22, 2000, and remanded the matter to the Board for proceedings consistent with the memorandum decision.  

In May 2013 and December 2013 Board decisions, the Board remanded the issue of a TDIU prior to January 5, 2010.  The matter has been properly returned to the Board for appellate consideration and is also addressed in the Remand section below.  See Stegall v. West, 11 Vet. App. 268 (1998).

As to the issues of a higher initial disability rating for migraine headaches and service connection for obstructive sleep apnea, a heart disorder, and hypertension, in a November 2014 Substantive Appeal, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  Subsequently, in a December 2014 submission, the Veteran withdrew the request for a Board hearing; therefore, the appeals will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

The issues of a higher initial rating for migraine headaches, service connection for obstructive sleep apnea, a heart disorder, and hypertension, a TDIU, and entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the increased rating period on appeal from February 22, 2000, forward, PTSD has been characterized by social and occupational impairment with deficiencies in most areas such as work, judgment, thinking, and mood due to symptoms such as difficulty understanding complex commands because of difficulties with concentration, near continuous depression and panic affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  For the increased rating period on appeal from February 22, 2000, forward, PTSD was not characterized by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, or for the Veteran's own occupation or name.


CONCLUSION OF LAW

For the entire increased rating period from February 22, 2000, forward, resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that, in this case, VA has satisfied its duties to notify.  The RO provided notice letters to the Veteran in April 2001, January 2003, June 2004, March 2006, June 2006, November 2007, and March 2011.  The letters notified the Veteran of what information, and evidence must be submitted to substantiate a claim for an increased rating.  Additionally, the March 2006, June 2006, November 2007, and March 2011 letters provided the Veteran with the general criteria for the assignment of an effective date and initial rating.  Although the notice was not issued before the initial rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in Supplemental Statements of the Case dated in July 2006, August 2006, June 2007, and October 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In June 2006, September 2010, and March 2011, the Veteran informed VA that she had no additional evidence or information to submit in support of the claim.

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements.

The Veteran underwent VA examinations in February 2000, April 2003, November 2005, December 2005, April 2006, February 2010, April 2011, October 2012, and March 2014 to assist in determining the current severity of the service-connected PTSD.  These examinations are adequate as each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, offered opinions, and provided a rationale for the opinions provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the October 2007 Travel Board hearing, the undersigned Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the cause, onset, and severity of the Veteran's disability.  Ultimately the claim was remanded for an examination and other development.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal.

Increased Rating for PTSD from February 22, 2000

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

This case has an extensive procedural history.  Service connection for PTSD was granted in a September 1991 rating decision.  The RO assigned a 10 percent rating at that time.  The Veteran filed a claim for an increased rating in November 1993, which the RO denied in a May 1994 rating decision.  The Veteran appealed.  In an October 1996 decision, the Board denied a disability rating in excess of 10 percent for PTSD.

In September 1998, the Veteran filed another claim for an increased rating for PTSD.  In a September 1998 rating decision, entitlement to an increased rating for PTSD was denied.  The Veteran perfected an appeal for this issue.  In December 2002, the Board remanded this issue to the RO for further development.  In a May 2005 rating decision, service connection for dysthymic disorder/depressive disorder was denied.  The Veteran perfected an appeal for this issue.  In an April 2008 decision, the Board granted a rating of 30 percent for PTSD for the period prior to February 22, 2000; granted a rating of 50 percent for PTSD for the period from February 22, 2000; and denied service connection for dysthymic disorder/ depressive disorder.  In a May 2008 rating decision, the RO implemented the Board decision and increased the Veteran's rating for PTSD to 30 percent prior to February 22, 2000 and to 50 percent from February 22, 2000.

The Veteran appealed the April 2008 Board decision to the Court.  In a February 2010 memorandum decision, the Court vacated the Board's April 2008 decision as to each issue, and remanded the case to the Board.  The Court purported to vacate the Board's decision in its entirety, including as to the grants of increased ratings for PTSD; however, the Board notes that the RO has already implemented the Board's grant of increased ratings for PTSD.  The Court is statutorily prohibited from reversing the Board's favorable findings under 38 U.S.C.A. § 7261(a)(4).  

In a March 2011 decision, the Board granted service connection for dysthymic disorder.  The service-connected dysthymic disorder and depressive disorder was included with the service-connected PTSD.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 (2014), which provides that the evaluation of the same manifestation under different diagnoses are to be avoided.

In May 2013, in pertinent part, the Board denied the appeal for an increased disability rating for PTSD in excess of 30 percent prior to February 22, 2000, and in excess of 50 percent from February 22, 2000.  The Veteran appealed the Board's decision denying an increased rating for PTSD in excess of 50 percent from February 22, 2000 to the Court, and did not appeal the portion of the May 2013 decision that denied an increased disability rating for PTSD in excess of 30 percent prior to February 22, 2000.  In a July 2013 memorandum decision, the Court vacated the portion of the May 2013 Board decision that denied an increased rating for PTSD in excess of 50 percent from February 22, 2000, and remanded the matter to the Board.  

After a review of all the evidence, the Board finds that, for the increased rating period on appeal from February 22, 2000, the date of a VA psychiatric examination, the Veteran's service-connected PTSD has been characterized by social and occupational impairment with deficiencies in most areas such as work, judgment, thinking, and mood.

The VA report of examination, dated February 22, 2000, noted that the Veteran's psychomotor activity was depressed, eye contact was occasional and she wore glasses, mood was depressed, and affect was mood congruent.  The Veteran admitted to anger, but denied impulses to hurt others, and admitted to depression, but denied thoughts about suicide.  The diagnosis was depressive disorder, and the VA examiner assigned a GAF score of 55, which suggests moderate symptoms or impairment in occupational and social functioning.

The VA examination in April 2003 revealed that the Veteran did not talk spontaneously, but did answer questions, mood was depressed, and she reported some thoughts of homicide, but she did not have any plans to act it out.  The Veteran reported that she often argues with others, and had recurrent and obsessive thoughts about her 1st Sergeant and what he did in the military.  The diagnosis was dysthymic disorder, PTSD, and alcohol dependence, in remission.  The VA examiner assigned a GAF score of 55, again suggesting moderate symptoms or moderate impairment in occupational and social functioning.  In a July 2003 addendum statement, the VA examiner indicated that 30 percent of her mental problems are believed to be related to her service-connected PTSD and 70 percent due to her non-service-connected dysthymia.  The VA examiner also explained that factors other than PTSD are contributing to her dysthymia, specifically, that her alcohol dependence may make her mental disorder worse, but not permanently if successfully treated.  As noted above, service connection for dysthymic disorder was granted in March 2011; therefore, symptoms and impairment associated with dysthymic disorder are being rated together with the service-connected PTSD.

A VA clinical record in October 2005 showed difficulty sleeping and nightmares once per night from history of in-service stressor.  The record also noted a history of depression.

The VA examination in December 2005 indicated that the Veteran had been alcohol free since 2000.  The VA examiner commented on a 2001 letter in the record written by the Veteran and stated that it exhibited poor construction, organization, and redundancy.  It demonstrated that the Veteran's intellectual functioning was not really good.  The VA examiner noted that her claim folder was immense, but with no psychiatric significance.  The VA examiner noted the Veteran's somewhat diminished intellectual functioning and mild-to-moderate depression.  The VA examiner indicated that the Veteran embellished her PTSD complaints.  The diagnosis was PTSD.  The VA xaminer indicated that the degree of the Veteran's disability was disputable.  The VA examiner further stated that, once the Veteran loses her current employment, she will be indeed unemployable.

A VA clinical record in January 2007 indicated complaints of erratic sleep, with nightmares of combat and night sweats several times per week.  The diagnosis was PTSD.

The Veteran testified during the October 2007 Travel Board hearing that she wakes up often at night with anxiety attacks.  See Hearing Transcript at 6-7.  She takes medication for her PTSD and stated that she needs therapy, but is not currently receiving such care.  Id. at 8-9.  She complained about having difficulty in relationships.  Id. at 9.  The Veteran also testified that she was currently employed as a Detention Officer for the past year and was an aviator operator in Dallas the prior eight years.  Id. at 4-5.

A VA psychiatric examination report dated in February 2010 indicates that the Veteran reported having constant symptoms of nightmares, intrusive thoughts, and flashbacks.  She reported that her symptoms affected her total daily functioning and this resulted in irritability, anger outbursts, anxiety, and isolation.  She reported having trouble sleeping; she had nightmares and woke up sweating.  The Veteran reported that her relationships with her parents and siblings were good.  She did not have a significant other.

Mental status examination revealed that the Veteran's affect and mood showed a disturbance of mood and motivation.  Panic attacks were present and occurred once a week.  The VA examiner indicated that the behavioral, cognitive, social, affective, and somatic symptoms attributed to the Veteran's PTSD were as follows: trouble sleeping, anger outbursts, depressed mood, decreased energy and motivation, easy startle response, nightmares, intrusive thoughts, flashbacks, and a preference for isolation.  The Axis I diagnoses were PTSD, major depressive disorder, panic disorder, and alcohol dependence in remission.  The VA examiner stated that the Axis I diagnoses were related and the PTSD led to the development of the depressive disorder and panic disorder.  The VA examiner noted that the PTSD symptoms were characterized by nightmares, intrusive thoughts and flashbacks and the major depressive disorder was characterized by decreased general interest, depressed mood, insomnia, and decreased energy.  The VA examiner stated that the GAF score was 44, which is indicative of serious symptoms or serious impairment in social and occupational functioning.  See DSM-IV.  The VA examiner indicated that the Veteran had difficulty establishing and maintaining effective relationships because the Veteran preferred to isolate herself and avoid large crowds.  The Veteran had difficulty maintaining effective family role functioning because she was irritable and had anger outbursts.

The Veteran was afforded another VA examination in October 2012.  The Axis I diagnosis was PTSD and the VA examiner indicated that the Veteran also had anxiety, depression, and sleep issues which were included in the PTSD diagnosis.  The report indicates that the Veteran had good, supportive family relationships.  She had a current boyfriend and lived alone but had the support of her sister for activities such as cleaning and transportation.  It was noted that the Veteran was highly educated with several degrees and she liked school.  It was also noted that the Veteran's difficulty with interpersonal relationships, depression, and fatigue, all PTSD related, made her work activities more difficult to carry out.  Her most recent job ended in January 2010 and was a quality assurance position with a juvenile detention center.  The report indicates that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and heightened irritability.  The VA examiner opined that the Veteran's PTSD has remained stable for several years and it continued to produce moderate or considerable social and work dysfunction.  The VA examiner indicated that the Veteran functioned well in an academic setting and with her family; however, she had difficulty relating to others in a work setting and to non-family members in the social sphere.  The VA examiner indicated that the Veteran's PTSD was best summarized as causing occupational and social impairment with reduced reliability and productivity.  The GAF score for the PTSD was 53, suggesting moderate symptoms and moderate impairment in social and occupational functioning.

The Veteran was afforded another VA examination in March 2014.  At that time, the Veteran reported that she is engaged to be married the next month.  She continued to have supportive relationships with her fiancé and her family.  There was no significant change in social functioning.  The Veteran continued to be unemployed since the last examination.  The Veteran stated, "I am unemployable".  She reported that she spends a lot of time lying on her bed because of her physical ailments, and there has been no significant change in functioning since the last examination.  In spite of the medication prescribed for PTSD, the Veteran reported ongoing depression, nightmares, panic attacks and sleep disturbance.

Upon psychiatric examination, the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner noted that the Veteran was fully oriented times three without any evidence of a thought disorder.  Her speech was logical and coherent.  She used clinical terms throughout the interview process.  The Veteran appeared mildly depressed and described having panic attacks twice per week.  The veteran noted that her concentration and memory are worse in terms of focusing on tasks and forgetting to do things unless she writes it down.  The VA examiner indicated that the Veteran's PTSD was characterized as causing occupational and social impairment with reduced reliability and productivity.  

For the period on appeal from February 22, 2000, the evidence reflects that the PTSD was assigned GAF scores from 44 to 55, which represent a range from moderate symptoms or moderate difficulty to serious symptoms and serious impairment in social and occupational functioning.  During this period on appeal, the weight of the competent and credible evidence establishes that the Veteran had more than an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  

On review of all the evidence, the Board finds that, for the entire increased rating period from February 22, 2000, the Veteran's psychiatric disability has manifested symptoms such as difficulty understanding complex commands because of difficulties with concentration, near continuous depression and panic affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  While the Veteran has maintained relationships with her fiancé and close family, the evidence also indicates that she has difficulty with other interpersonal relationships, and relating to others in a work setting and to non-family members.  

Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, judgment, thinking, and mood.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the increased rating appeal period from February 22, 2000.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

Here, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence during the appeal period from February 22, 2000 does not show that the Veteran experienced total occupational and social impairment.  The evidence shows no symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

In short, the Board does not find evidence that the rating assigned for the PTSD should be increased for any other separate period based on the facts found during the appeal period from February 22, 2000.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation in excess of 70 percent during any time within the period on appeal.  The findings of more serious impairment were first found in February 2000 during the VA examination.  See Hart, 21 Vet. App. at 509.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 70 percent for PTSD for any period from February 22, 2000, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms such as difficulty understanding complex commands because of difficulties with concentration, near continuous depression and panic affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with PTSD the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU prior to January 5, 2010 (which is another form of extraschedular rating with different criteria) is addressed in the Remand section below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Here, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

For the entire increased rating period from February 22, 2000, an increased rating of 70 percent for PTSD, but no higher, is granted.


REMAND

Initial Rating for Migraine Headaches

The Veteran was awarded service connection for migraine headaches with a noncompensable (0 percent) rating, effective September 10, 2013.  The Veteran last underwent a VA examination for migraine headaches in March 2014.  Since that time, she has asserted, through her representative, that the service-connected migraine headaches have worsened.  Specifically, in the April 2015 Appellant's Brief, the Veteran reported that the headaches are prostrating in their daily presentation and that they render her totally disabled.  In light of the specific assertion of worsening since the last VA examination, a new VA examination should be obtained to assist in determining the severity of the service-connected migraine headaches.  See 38 C.F.R. § 3.159 (c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection for Obstructive Sleep Apnea, 
a Heart Disorder, and Hypertension

The Veteran contends that obstructive sleep apnea, a heart disorder, and hypertension are due to service-connected disabilities, particularly PTSD.  In March 2014, the Veteran was afforded a VA examination for obstructive sleep apnea.  The VA examiner opined that the current diagnosis of sleep apnea is less likely than not related to the Veteran's service-connected PTSD.  The VA examiner did not address whether the service-connected PTSD aggravated the current obstructive sleep apnea.  The term "related to" does not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  As such, an addendum medical opinion should be obtained to assist in determining the relationship, if any, between the obstructive sleep apnea and the service-connected PTSD.

In this case, the Veteran was not afforded VA examinations for a heart disorder and hypertension.  While the record reflects that that Veteran has been diagnosed with hypertension and hyperlipidemia, it is unclear whether the Veteran has a diagnosed heart disability.  In this regard, the Veteran contends that she experiences chest pain and irregular heartbeat.  Given the Veteran's contentions, to include that a heart disorder and hypertension are due to service-connected PTSD, the Board finds that a VA examination is warranted to assist in determining the etiology of the current hypertension, and any current heart disability, if any.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).


A TDIU Prior to January 5, 2010

In the December 2013 decision, the Board granted service connection for a right knee disability.  As previously noted, the RO adjudicated the issue of a TDIU in a September 1998 rating decision.  A right knee disability was not service connected at the time of the September 1998 adjudication.  In addition, in the above decision, the Board is granting an increased rating for PTSD of 70 percent, effective February 22, 2000; therefore, the occupational impairment associated with the service-connected right knee disability and PTSD were not considered by the RO in the earlier adjudication of a TDIU, specifically prior to January 5, 2010.  As such, in the December 2013 decision, the Board also remanded the issue of a TDIU prior to January 5, 2010 to the RO for reconsideration.  See 38 C.F.R. 4.16, 4.25 (2014).  To date, the issue of a TDIU prior to January 5, 2010 has not been reajudicated.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In light of the December 2013 Board remand instructions and the grant of an increased rating for PTSD of 70 percent, effective February 22, 2000 (adjudicated above), the RO should reconsider the issue of a TDIU prior to January 5, 2010.

Automobile and Adaptive Equipment or for Adaptive Equipment Only, 
and Specially Adaptive Housing

The Veteran submitted a January 2011 Substantive Appeal, VA Form 9, pursuant to a January 2011 Statement of the Case, which addressed the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing.  In the substantive appeal, the Veteran indicated her request to have a Board hearing at a local VA office (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2014), when a hearing is scheduled, the person requesting it will be notified of its time and place.

In this regard, as noted in the Introduction section above, in December 2014, the Veteran withdrew the request for a Board hearing as to the issues of an initial rating for migraine headaches, and service connection for obstructive sleep apnea, a heart disorder, and hypertension, approximately one month after the submission of the Substantive Appeal in November 2014.  In contrast, the Veteran perfected the appeals as to entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing in a January 2011 Substantive Appeal.  The record does not reflect that the Veteran subsequently submitted correspondence withdrawing the request for a Travel Board hearing specifically as to the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing.

A Travel Board hearing at the Veteran's local RO has not yet been scheduled to address the appeals of entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing.  As such, the Board finds that a Travel Board hearing must be scheduled, and the Veteran notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeals for that purpose.  See 38 C.F.R. § 20.704(a) (2014).  

Accordingly, the issues of a higher initial rating for migraine headaches, service connection for obstructive sleep apnea, a heart disorder, and hypertension, a TDIU, and entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing are REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected migraine headaches.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.

2. Request that the VA physician who conducted the March 2014 VA examination review the claims file and provide an addendum medical opinions regarding the etiology of sleep apnea.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the March 2014 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinions:

a) Is it as least as likely as not (50 percent or greater probability) that obstructive sleep apnea had its onset in service or is otherwise related to service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the obstructive sleep apnea was caused by the service-connected PTSD?

c) If the answer to question b) is negative, is it at least as likely as not (a 50 percent probability or greater) that the obstructive sleep apnea was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?  If the VA examiner finds that the obstructive sleep apnea is aggravated by the service-connected PTSD, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current heart disability and hypertension.  A physician with expertise in cardiology is preferred but not required.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that current hypertension had its onset in service or is otherwise related to service?

b) Is it at least as likely as not (50 percent probability or more) that hypertension is caused by the service-connected PTSD?

c) If not caused by the service-connected PTSD, is it at least as likely as not (50 percent probability or more) that hypertension is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?  If the VA examiner finds that the hypertension is aggravated by the service-connected PTSD, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

d) Does the Veteran have a current disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia?

e) If the Veteran has a current disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service?

f) If the Veteran has a current disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia, is it at least as likely as not (50 percent probability or more) that the disability is caused by the service-connected PTSD?

g) If not caused by the service-connected PTSD, is it at least as likely as not (50 percent probability or more) that the disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?  If the VA examiner finds that the disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia is aggravated by the service-connected PTSD, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

If the Veteran does not have a diagnosed disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia, the VA examiner should so state.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For each opinion rendered, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues of a higher initial rating for migraine headaches, and service connection for obstructive sleep apnea, a heart disorder, and hypertension in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

4. Adjudicate TDIU.  After implementing the Board's decision to grant an increased rating for PTSD of 70 percent, effective February 22, 2000, and accomplishing any additional notification and/or development, to include if necessary an opinion as to the degree of occupational impairment, the issue of entitlement to a TDIU prior to January 5, 2010 should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the PTSD, along with all other service-connected disabilities.  If a TDIU remains denied, the Veteran and representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

5. Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing.  Send notice of the scheduled hearing to the Veteran and her representative in accordance with 38 C.F.R. § 20.704(b) (2014), a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


